Citation Nr: 1125334	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1970.  He served in Vietnam and received the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted service connection for PTSD, evaluated as 30 percent disabling.  This case is also on appeal from an October 2005 rating decision that denied a TDIU.  

When this case was previously before the Board in August 2007, it was remanded for additional development.  

In a March 2009 decision, the Board increased the initial evaluation assigned to the service-connected PTSD to 50 percent, and denied the Veteran a higher evaluation.  The Board remanded the issue of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the parties filed a Joint Motion for Remand.  In a September 2009 order, the Court granted the motion and remanded that part of the Board's March 2009 decision that denied an initial evaluation in excess of 50 percent for PTSD.  In January 2010, the Board remanded the PTSD claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A preliminary review of the Veteran's claims file indicates that his claims require additional development.  

Evidence in the claims file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  VA has obtained a copy of a March 2006 SSA determination that found that the Veteran had been disabled since March 2004.  The determination identifies PTSD as a severe impairment, and thus it appears that SSA records would be relevant to the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

However, the claims file does not contain the corresponding medical or employment records.  The Court has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from his hearing, held in April 2011, shows that the Veteran testified that his symptoms had worsened since his last VA examination (in May 2010).  Furthermore, the medical evidence shows that the Veteran was hospitalized for treatment of his psychiatric symptoms between February and March of 2011, and this may indicate that his PTSD has worsened.  
 
Accordingly, on Remand, the Veteran should be afforded another PTSD examination.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

The Board acknowledges that the Veteran has requested a decision on these claims, and that the claims have previously been remanded.  However, under the circumstances additional mandatory development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).

2.  The Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the nature and severity of his PTSD.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  

3.  Then, readjudicate the Veteran's claims, addressing all evidence received since an October 2010 supplemental statement of the case (SSOC).  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


